  Case 16-14575            Doc 64
                            Filed 02/26/19 Entered 02/26/19 10:20:42                       Desc Main
                              Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
 IN RE:                                   ) Chapter 7
                                          )
 THOMAS A. KOTSAKIS, JR., AND             ) Bankruptcy No. 16-14575
 KRISTIN M. KOTSAKIS,                     )
                                          )
               Debtors.                   )
                                CERTIFICATE OF SERVICE
        The undersigned certifies that on February 26, 2019, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng                                DENNISE L. MCCANN
US Trustee                                      ANDERSON & ASSOCIATES, P.C.
219 S. Dearborn Street                          400 S. COUNTY FARM RD., Ste. 320
Room 873                                        WHEATON, IL 60187
Chicago, IL 60604

VIA REGULAR MAIL

Thomas and Kristin Kotsakis          Fifth Third Bank
218 Regency Court West               PO Box 9013                           Portfolio Recovery Assoc., LLC
St. Charles, IL 60175                Addison, TX 75001                     Successor to CITIBANK, N.A.
                                                                           (BEST BUY)
Discover Bank                        Department Store National             POB 41067
Discover Products Inc.               Bank                                  Norfolk, VA 23541
PO Box 3025                          c/o Quantum3 Group LLC
New Albany, OH 43054-3025            PO Box 657                            Morgan Stanley Smith Barney
                                     Kirkland, WA 98083-0657               FA Notes Holdings LLC
Internal Revenue Service                                                   c/o Westerman Ball Ederer
Centralized Insolvency               First Merchants Bank, an              Miller Zucker,
Operations                           Indiana Bank                          1201 RXR Plaza
P.O. Box 7346                        8001 Broadway, Suite 400              Uniondale, NY 11556
Philadelphia, PA 19101-7346          Merrillville, IN 46410
                                                                           PYOD, LLC its successors and
AmeriCredit Fin. Services, Inc.      Synchrony Bank                        assigns as assignee
dba GM Financial                     c/o PRA Receivables                   of Citibank, N.A.
P O Box 183853                       Management, LLC                       Resurgent Capital Services,
Arlington, TX 76096                  PO Box 41021                          PO Box 19008
                                     Norfolk, VA 23541                     Greenville, SC 29602
Capital One Bank (USA), N.A.
                                                                           75 Remittance Dr., Ste. 3163
PO Box 71083                         Portfolio Recovery Assoc., LLC        Chicago, IL 60675
Charlotte, NC 28272-1083             Successor to NORDSTROM FSB
                                     POB 41067
                                     Norfolk, VA 23541

/s/ THOMAS E. SPRINGER, TRUSTEE
THOMAS E. SPRINGER, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
630-510-0000
